El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
El 30 de junio de 1921 se reunió en la ciudad de Ponce cierta junta de subasta nombrada por el concejo de adminis-*84tración del municipio de dicta ciudad y abrió los pliegos que se'presentaron para el arrendamiento de los pnestos de venta de la plaza del mercado municipal. Uno de los pliegos es-taba firmado por Octavio Wys, otro por José Barbosa y otro por R. F. Arévalo. Wys ofrecía $17,885, Arévalo $14,300 y Barbosa $300 sobre la proposición más alta que se hiciera. La junta consideró beneficiosa para el municipio la propo-sición de Barbosa y le adjudicó la buena pro.' Wys entonces, el 6 de julio de 1921, presentó en la corte de distrito una petición de certiorari dirigida contra la junta en solicitud de que la corte declarara nulo en todas sus partes el acuerdo de la misma adjudicando el arrendamiento a Barbosa. El auto fué espedido. La junta se allanó, pero Barbosa inter-vino en el procedimiento y se opuso. Se celebró la vista, se practicaron las pruebas y finalmente la corte anuló el auto expedido. Y contra esa resolución de la corte es que se in-terpuso por el peticionario Wys el presente recurso de ape-lación.
Hemos examinado la transcripción y los alegatos de las partes interesadas y a nuestro juicio la sentencia de la corte de distrito se sostiene porque en realidad de verdad la ley no autoriza el recurso especial de certiorari en este caso.
El artículo 65 de la Ley No. 85 estableciendo un sistema de gobierno, local y reorganizando los servicios municipales, aprobada en 31 de julio de 1919, en que se basa el procedi-miento seguido, dice, en lo pertinente, así:
“Art. 65.- — Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada—
“(u) Para anular o revisar cualquier acto legislativo o adminis-trativo de la asamblea municipal o concejo de administración o de los comisionados, que lesione derechos constitucionales de los quere-llantes o sea contrario a la Ley Orgánica o a las leyes de Puerto Rico, mediante certiorari;”.
En su alegato la parte apelante sostiene que si bien es cierto que la ley no autoriza el auto de certiorari contra la *85junta de subasta, lo autoriza contra los comisionados o miem-bros del concejo de los cnales babía dos en dicha jnnta que formaban la mayoría de 'la misma.
No es posible aceptar esa teoría. La junta de subasta si bien se compone de acuerdo con la ley — artículo 43 de la Ley No. 85 de 1919, tal como quedó enmendado por la Ley No. 9 de 1920 — de tres miembros, dos de los cuales de-ben ser comisionados, constituye una entidad distinta de cada uno de los comisionados.
Debe confirmarse la sentencia recurrida.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.